DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwabuchi (US 2021/0188018).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Accordingly, the instant application has an effectively filing date of 12/03/2018. Iwabuchi is afforded an effectively filed date of 12/07/2017.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
Regarding claim 1, Iwabuchi discloses a tire having outer surface with decorative portion. The portion comprises a plurality of projections with interval of 0.1 to 1.0mm and height of 0.1 to 1.0mm ([0005]). Iwabuchi discloses the height of the projections gradually decrease--thus there are pattern regions having projections of differing heights. 
Regarding claim 2, the projections have extensions in multiple directions (see Fig. 2).
Regarding claims 3 and 5, projections are clearly shown with height of less than 70% of the max height projections (Fig. 9).
Regarding claims 4, 6-8, there are at least three projection heights depicted in Fig. 9 (each height is a pattern region). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ratliff (US 2002/0174928) in view of Attinello (US 5,645,660) and Himuro (JP10-297222, with English machine translation).
Regarding claim 1, Ratliff discloses a tire having decorative trim portions that are formed at an outer surface of a tire and that have a base surface (see decorative band in tire sidewall surface, Fig. 1). The decorative band comprises first and second pattern regions formed by a plurality of first projections (decorative band is divided into a plurality of adjacent fields of serrations [0006]) wherein each field has a different geometric cross-section creating a contrasting appearance relative to the adjacent fields ([0006]). The adjacent fields read on the claimed first and second pattern regions formed with a plurality of first and second projections. Ratliff teaches that the adjacent fields cross-sections differ by one or more of the follow variables: spacing, height/depth, recessed/projected ridges relative to the sidewall surface, ridge angle, or cross-sectional shape of the ridge ([0007-00012]). Thus, Ratliff suggests that the fields could differ in height but not ridge spacing. 
Furthermore, in the same field of endeavor of tire sidewall decoration, Attinello discloses providing ridges having a cross-section wherein the ridge spacing is kept constant but the height of the ridges is changed to create different sized ridges (col 4, lines 61-col 5, line 60). Attinello teaches that variation in height provides a unique background pattern with subtle undulation characteristics that visually enhance the background giving it a more striking appearance (col 4, line 65-col 5, line 2). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the adjacent fields of serrations in Ratliff with the same pitch and different heights since (1) Ratliff teaches that the adjacent fields can differ in cross-section by one or more variables among a limited number of a variables, that list including spacing and height ([0007-0012]); and (2) Attinello teaches varying ridge cross-section by keeping the pitch/spacing constant but varying height to visually enhance the background pattern with undulation characteristics (col 4, line 65-col 5, line 2). One would have been motivated to vary the height between adjacent serration fields in Ratliff to visually enhance the decorative band and form a subtle undulating appearance across the serration fields.
As to the dimensions of the first and second projections, Ratliff does not provide a range of values for the protrusion height and pitch. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the serration height and serration pitch in the adjacent serration fields of Ratliff to fall within the claimed ranges since Himuro, similarly directed towards tire sidewall decoration, teaches a ridge pattern having different heights wherein ridge height can range between 0.3 to 2mm in height and ridge interval can range from 0.3 to 5 mm to enhance sidewall visibility and mask irregularities (abstract, [0005,0016]), said ranges overlapping the claimed ranges.
Regarding claim 2, Ratliff teaches that the ridges can be zigzagged ([0014])--a zigzag has a plurality of segments that extend in different directions from corners of the zigzag. The zigzag corners read on base points and the zigzag segments read on extended portions. 
Regarding claims 3 and 5, while Ratliff does not disclose a specific height difference, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusion height of the second projections to be 70% or less of the protrusion height of the first projections since (1) it is within the purview of a person having ordinary skill in the art to modify the serration height in Ratliff in order to achieve the desired degree of contrasting appearance and difference in light reflectivity (see Ratliff [0006]); (2) Attinello clearly depicts the ridge height of the smaller ridges as less than half the height of the tallest ridges in Fig. 8A (compare hS to hL) thus suggesting a height difference of greater than 70%--this pattern creating light reflectivity variations; and (3) Himuro, similarly directed towards a ridge patterns of varying height, teaches the small ridge height as 75% or less of the large ridge height to mask defects ([0004,0009]).
Regarding claims 4 and 6-8, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with a third pattern region having ridges with height of 0.1 to 1.0m and pitch of 0.1 to 1.0mm, height between that of the first and second regions, . 
	
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Himuro (JP10-297222, with English machine translation).
Regarding claims 1 and 3, Himuro discloses a tire with sidewall decorative band, said band comprising a first region and second region of ridges, wherein the ridges have different heights (see HA and HB, Figs. 1-3). Himuro teaches example heights of 0.3 mm and 0.1 mm ([0013]). While Himuro does not expressly teach an example pitch within the claimed range, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the pitch as claimed since Himuro teaches an interval of 0.3 to 5mm ([0005]), said range overlapping the claimed range. As to the pitch being the same between the first and second region, Fig. 1-3 clearly illustrate the ridge lines as extensions of each other--thus, the pitch is the same.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/770,961 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C DYE/Primary Examiner, Art Unit 1749